TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00656-CV


Isidro Hernandez, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 193,154-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R


	Isidro Hernandez has failed to file a brief in this cause despite notice that his brief was
overdue.  The district court signed the decree terminating Hernandez's parental rights on November
6, 2003.  The court reporter and district clerk filed their records respectively on November 18, 2003
and November 20, 2003.  Because this case involves the termination of Hernandez's parental rights,
the appeal is accelerated.  See Tex. Fam. Code Ann. § 263. 405(a) (West 2002).  His brief was due
on December 10, 2003.  See Tex. R. App. P. 38.6(a).  On January 9, 2004, this Court's clerk notified
Hernandez that his brief was overdue and cautioned that the appeal would be dismissed absent the
filing of  the brief, a motion to extend time, or some explanation for the failure to file a brief. 
Hernandez has not filed a brief, a motion, or any other correspondence since that notice.
	Unless a brief is filed by March 16, 2004, we will dismiss this appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  
	It is ordered March 4, 2004.


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear